                               CASE 0:20-cr-00282-PJS-ECW Doc. 117 Filed 06/02/21 Page 1 of 2


                                      IN THE UNITED STATES DISTRICT COURT
                                            FOR THE DISTRICT OF MINNESOTA

                                                         SENTENCING
UNITED STATES OF AMERICA,                                    )                 COURT MINUTES - CRIMINAL
                     Plaintiff,                              )
                                                             )    Case No:             20-CR-0282(1) (PJS/ECW)
                              v.                             )    Date:                June 2, 2021
                                                             )    Court Reporter:      Debra Beauvais
Shador Tommie Cortez Jackson,                                )    Courthouse:          STP
                          Defendant.                         )    Courtroom:           Devitt
                                                             )    Time Commenced: 11:37 a.m.
                                                             )    Time Concluded:      12:03 a.m.
                                                                  Sealed Hearing Time:
                                                                  Time in Court:       Hours & 26 Minutes

Defendant’s true name if different from charging instrument:
9 Parties ordered to file stipulation or proposed order for name change.
9 Clerk of Court is directed to change name to:

Before Patrick J. Schiltz, United States District Judge, at St. Paul, Minnesota.

APPEARANCES:

      For Plaintiff:                  Chelsea Walcker
      For Defendant:                  Jordan Kushner 9 FPD 9 CJA : Retained 9 Appointed

      Interpreter/Language: /

      9 Evidentiary Hearing (only select if witness list filed)

      : Sentencing.

      9 Hearing held on objections to the presentence report.

IT IS ORDERED:

Defendant is sentenced to:

    Count. No.                     Plea   Verdict        BOP                   AG       SR         PROB              HA
         1s           Y                               33 months                        2 years
      Said terms to run 9 concurrently                9 consecutively

      : Special conditions of :

                                                    See J&C for special conditions

M:\templates\Sentencing wpt                                      Page 1 of 2                              Form Modified: 04/2013
                              CASE 0:20-cr-00282-PJS-ECW Doc. 117 Filed 06/02/21 Page 2 of 2


      : Defendant sentenced to pay:
         9 Fine in the amount of $.
         : Restitution in the amount of $939,591.98.
         9 Costs of prosecution in the amount of $ to be paid .
         : Special assessment in the amount of $100 to be paid immediately.

      : Plea and plea agreement accepted.
      9 Court Ordered Denial of Federal Benefits.
      9 Execution of sentence of imprisonment suspended until.
      9 Defendant released pending execution of sentence of imprisonment on same terms and conditions as
      previously released.
      9 Execution of sentence of fine suspended.
      9 On Motion of the Gov't., the indictment in is dismissed as to this defendant only.
      9 Motion for departure is 9 granted     9 denied.
      : Defendant remanded to the custody of the U.S. Marshal.

      : Docket no.: 116 shall be unsealed at the time the judgment is filed.
      9 Docket no.: shall remain sealed until.
      9 Docket no.: shall be sealed indefinitely.


                                                                                                   s/C. Glover
                                                                                               Courtroom Deputy




M:\templates\Sentencing wpt                               Page 2 of 2                            Form Modified: 04/2013
